PER CURIAM.
Because funds held in an escrow account maintained by the seller’s attorney for partial payment of a real estate commission were equitably owned by the broker to whom the commission was due,1 they were, contrary to the ruling below, not subject to garnishment by a judgment creditor of the seller. Ginsberg v. Goldstein, 404 So.2d 1098 (Fla. 3d DCA 1981). Hence the judgment below is reversed with directions to order the funds paid to the appellant.

. See Estate of Bain v. Morales, 606 So.2d 1277 (Fla. 3d DCA 1992); Estate of Bain v. Gateway Group, Inc., 605 So.2d 167 (Fla. 3d DCA 1992); see also Estate of Bain v. Bibolini, 711 So.2d 92 (Fla. 3d DCA 1998).